                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:19-cv-328-MOC

JOHN E. GUENTHER,                   )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
WELLS FARGO BANK, N.A.,             )                        ORDER
                                    )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendant

Wells Fargo Bank N.A. (Doc. No. 6).

       Plaintiff originally filed this action in state court, and Defendant removed the action to

this Court on July 12, 2019. (Doc. No. 1). On August 19, 2019, Defendant filed the pending

motion to dismiss. (Doc. No. 6). While the motion to dismiss was pending, Plaintiff filed an

Amended Complaint. (Doc. No. 9). Because Plaintiff has filed an Amended Complaint, the

pending motion to dismiss the original Complaint is now moot.

       IT IS THEREFORE ORDERED that:

       (1) The pending Motion to Dismiss, (Doc. No. 6), is hereby terminated as moot.




     Signed September 16, 2019




                                                 1
